Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 15, 2019

                                      No. 04-18-00733-CR

                                      Martinz BALLEZA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR12645
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       Appellant’s brief was due February 27, 2019, but was not filed. This court notified
appellant’s counsel of the deficiency on March 4, 2019. See TEX. R. APP. P. 38.8(b)(2).
Appellant has not filed the brief or a motion requesting an extension of time.

       Accordingly, we ORDER appellant to file his brief in this court on or before April 15,
2019. If the brief is not filed on or before the date ordered, we will abate this appeal and remand
the case to the trial court for a hearing to determine whether appellant or his counsel has
abandoned the appeal.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court